Order entered September 18, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00149-CV

                     CONN APPLIANCES, INC., Appellant

                                         V.

                            KENNY JONES, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01490-A

                                     ORDER

      We ORDER the Dallas County Clerk to file in this Court a supplemental

clerk’s record containing the Exhibits to Conn Appliances, Inc.’s Motion to

Dismiss and Compel Arbitration and for Sanctions, specifically Exhibits A through

O, within fifteen (15) days of this Order.

      We DIRECT the Clerk of the Court to transmit a copy of this order to the

Dallas County Clerk and to counsel for the parties.
/s/   ROBBIE PARTIDA-KIPNESS
      PRESIDING JUSTICE